Citation Nr: 0808512	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sterility, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Augusta, Maine.  Jurisdiction over the case was subsequently 
returned to the RO in New York, New York.  Although the RO 
has determined that new and material evidence had been 
submitted to reopen the appellant's claim, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In March 2006, the veteran testified at a hearing before an 
RO hearing officer.  He also testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in August 
2007.  Transcripts of these hearings are associated with the 
claims folder.

A motion to advance this case on the docket was granted by 
the Board in October 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In a March 2004 unappealed rating decision, service 
connection was denied for sterility.

2.  The evidence associated with the claims file subsequent 
to the March 2004 rating decision, includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is not cumulative or redundant of evidence already 
of record; and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have a current diagnosis of 
sterility.

4.  Any currently present sterility was not present in 
service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
sterility.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  Sterility was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
sterility, which he attributes to radiation exposure or 
exposure to excessive heat.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been presented to reopen the veteran's 
claim.  Therefore, no further development is required with 
respect to the claim to reopen.

With respect to the reopened claim, the record reflects that 
the veteran was provided the required notice, to include 
notice with respect to the disability-rating and effective-
date elements of the claim, in a March 2006 letter.  This 
letter was sent before the RO's initial decision addressing 
the merits of the reopened claim.  

The Board acknowledges that, unfortunately, the veteran's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  Efforts have been made to locate 
additional service medical records, but no additional records 
have been located and it is clear that additional efforts to 
obtain such records would be futile.

The Board notes that, besides the veteran's service medical 
records, all pertinent, available evidence has been obtained 
in this case.  In addition, the veteran has been afforded an 
appropriate VA examination and an appropriate VA medical 
opinion has been obtained.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim to reopen.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Claim to Reopen

The veteran's claim of entitlement to service connection for 
sterility was denied by the RO in March 2004 because he 
submitted no evidence to show that sterility was due to 
radiation exposure and furthermore, sterility was not 
considered a radiogenic disease under the provisions of 
38 C.F.R. § 3.311.

The evidence received since the March 2004 decision includes 
private treatment records dated from October 1959 to December 
1959, showing that the veteran was found to have 
aspermatogenesis and that it had been present for 3 years.  
Since the prior decision, the veteran has also provided 
testimony detailing his alleged exposure to heat and 
radiation while serving as a gunner in a closed defense light 
(CDL) vehicle.  The Board finds that this evidence is new and 
material with respect to the issue of sterility, as it 
relates to an unestablished fact necessary to substantiate 
the claim; it is neither cumulative nor redundant of evidence 
already of record, and it raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim of 
entitlement to service connection for sterility is reopened, 
and the Board will consider the merits of the claim below. 

Reopened Claim

A.  Factual Background

The record reflects that the veteran served on active duty in 
the United States Army from December 1942 to December 1945.  
His military occupational specialty (MOS) was tank gunner.  
Additional details regarding the specifics of his MOS note 
that as a member of a crew on a medium tank his 
responsibility was to operate a gun to destroy enemy 
personnel, vehicle pill boxes, etc.  He fought in both 
Germany and France and received four battle stars.  

Unfortunately the veteran's service medical records were 
destroyed in a fire.  The earliest medical evidence of record 
documenting sterility is contained in an October 1959 private 
medical report.  The report contains a finding of 
aspermatogenesis, which the private physician indicated had 
been present for the past three years.  

VA treatment records are negative for evidence of sterility.

A VA genitourinary examination was performed in April 2004.  
The examination report indicates that the veteran reported to 
the VA examiner that he could not maintain an erection and 
therefore did not have the ability to ejaculate.  He declined 
an examination.  Thus, there was no clinical evidence of 
sterility.    

During a personal hearing before a hearing officer in March 
2006 and again at his August 2007 personal hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
served as a gunner in a CDL vehicle.  The high powered lights 
or CDL's were mounted on the vehicles which he operated.  He 
explained that the CDL vehicle functioned through the use of 
carbons which ignited two electrodes and gave out 13 million 
candle powers of light.  When the carbons burned out, the 
veteran was responsible for replacing them, as well as fixing 
the machine if it malfunctioned.  In order to perform his 
duties, he was provided goggles - due to the light, asbestos 
gloves - to change the hot carbons, and an apron - to protect 
his body.  He sat in the turret of the vehicle and while 
there he was constantly exposed to heat and radiation.  Most 
of his training on these vehicles was completed in the United 
States.  In terms of duration of exposure, he reported that 
he was in the turret of the CDL vehicle for multiple hours 
each day during training, which lasted approximately 9 
months.  He remarked that the constant heat he was exposed to 
was intense in nature.  
        
He was married in 1954 and noted treatment by a variety of 
doctors due to difficulty bearing children.  He denied any 
history of sterility in his family.  He indicated that most 
of the physicians who treated him were deceased but he was 
able to provide the RO with a 1959 private medical record 
(described above) reflecting aspermatagenesis.  He also 
recalled that one of his treating physicians informed him 
that his sterility may have been caused by the heat and 
radiation he was exposed to in the turret of the CDL vehicle 
he operated.  

In November 2007, a VHA physician, stated that there was 
insufficient evidence to support a diagnosis of sterility.  
The physician explained that the claims folder contained a 
record from Dr. Buscino, dated in May 2006, along with a 
photocopy of an October 1953 consult from Dr. Florio.  The 
1953 consult stated, "aspermotagenesis for the past three 
years on sterility check."  This was the only record 
suggesting that the veteran had sterility and there were no 
laboratory tests from semen analysis or testicular biopsy 
reports to confirm that the veteran was indeed sterile.  The 
physician further concluded that even if the veteran 
submitted evidence indicating that he was sterile, it is 
extremely unlikely that the cause of the aspermatogenesis 
would be secondary to his exposure between 1942 and 1945 to 
the CDL vehicle which produced 13 million candle power units 
via a carbon arc lighting system.  The physician supported 
his conclusion by explaining that there was no evidence that 
the lighting system used in CDL vehicles emitted any 
corpuscular or ionizing radiation.  Additionally, heat 
radiation produced by lights in CDL vehicles would not cause 
any long-term infertility issues and would certainly not 
cause aspermatogenesis.   

B.  Analysis

Although there is competent evidence of sterility in 1959, 
there is no medical evidence showing that the veteran is 
currently sterile.  As noted above, service connection may 
not be granted without medical evidence of a current 
disability.

Moreover, sterility is not a disease subject to presumptive 
service connection on the basis of exposure to ionizing 
radiation.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2007).  In addition, it is not listed as a 
radiogenic disease under 38 C.F.R. § 3.311, and the veteran 
has neither submitted nor identified any scientific evidence 
indicating that sterility is a disease that can be caused by 
exposure to ionizing radiation.  In fact, the veteran has not 
submitted any competent evidence to show that he would have 
been exposed to ionizing radiation coincident to his duties 
as a gunner on a CDL vehicle.  Therefore, his claim is not 
subject to the development requirements of § 3.311.  

While the veteran has indicated that one of his treating 
physicians informed him that his sterility may have been 
caused by the heat and radiation he was exposed to in the 
turret of the CDL vehicle, his account of what his physician 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The record does include the October 2007 VA medical 
opinion specifically addressing the veteran's claim, and it 
is clearly against the claim. 

In essence, the evidence that the veteran is currently 
sterile, as well as the evidence of a nexus between sterility 
and the veteran's military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
a current disability or of a nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Reopening of the claim of entitlement to service connection 
for sterility is granted.

Entitlement to service connection for sterility is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


